Title: From James Madison to James Leander Cathcart, 16 July 1803
From: Madison, James
To: Cathcart, James Leander


Sir.
Department of State, July 16th. 1803.
I duly received your communications by the Chesapeake. In order to draw the war with Tripoli to as speedy a close as possible, a Squadron of two frigates and four light Vessels are preparing to sail for the Mediterranean, in one of the former of which Mr. Lear, who is to succeed Mr. OBrien, will take his passage. From the information the President has received of the probability of impediments being thrown into the way of the negociation with Tripoli from your personal unacceptableness to the Bashaw, he has thought proper to place the powers for that purpose, formerly vested in you, in the hands of Mr. Lear. It is by no means meant that you should consider this change as a disapprobation of your former conduct, which has been marked with zeal & fidelity, or that the circumstance on which it is founded is at all attributable to your own fault. It is possible also you will view it in some degree in the light of an accomodation by relieving you from the uncertainty of residence to which you have for more than two years been subjected, & leaving you at leasure to take upon yourself the Consulate at Tunis.
Mr. Lear will receive instructions to communicate with you concerning the state of our concerns on the coast of Barbary, and I have to request that you will furnish him with every useful hint & information that may enable him to conduct his mission with facility & effect. In case [of] your having purchased the Consular present for Algiers you will deliver it to Mr. Lear, & account as he may direct for the balance, if any, of the Twenty four thousand Dollars furnished to enable you to provide it. But if the money is not invested, you will pay it over to him, deducting a sufficiency, in either case, to cover the Consular present at Tunis. Mr. Lear is also instructed to touch at Tunis, at such time as he may judge suitable to carry into effect the instructions contained in my letter of the 9th. April last respecting the stipulation for an annuity to Tunis. It was thought proper that this power should follow that for negotiating with Tripoli, as the period for its execution may be designated by the state of his arrangements with this Regency, and therefore the possible want of an union of measures, in relation to time and other circumstances, be provided against.
As on a late occasion the items which constitute the accounts of the Consuls on the Coast of Barbary, have been received and considered, it seems proper to make the following communication to you upon that subject: Beside your salary at the rate of 2,000 dollars per annum, you will be allowed an outfit of the same amount and a quarters salary for the expense of returning, to commence from the day of receiving notice of your recall. You will also be allowed House rent on a moderate but decent scale, the expense of Couriers, postage, printing when necessary, of Drogermen’s services, and presents, if any, which the custom of the Regency requires to be given to its Officers. There may be calls for charitable donations, but it has been judged most consonent with principle and the public interest to refer them to the Consul’s private account and to free the Treasury from them. The inducements necessary to engage in the care of our affairs at Algiers a Gentleman of the respectable standing of Mr. Lear, who has served his Country heretofore in several eminent characters, added to some circumstances which have denoted a propriety in the arrangement itself, are the causes why he has been appointed with the grade of Consul General. The relation of the Consuls for the other Regencies is therefore a subordinate one; and you will correspond regularly with him, as well as with the Department of State. In all cases of difficulty and urgency you will ask and follow his opinion, especially when the state of our affairs may require immediate decision, and where the sacrifice to be made is either of an occasional and not of a permanent nature, or of no very high value. You are to keep regular Journals of your proceedings, including your pecuniary transactions, & transmit transcripts, as often as may be, to the Department of State and the Consul General. This form is now exacted from all the Consuls on the Coast of Barbary, including the Consul General; and of so strict a necessity is it, that no allowance for disbursements will be made to you unless registered in your Journal at the time and transmitted to this Department & the Consul General, with the very first dispatches you may write to either, after the expense is incurred. It will be proper, on your entering upon the Consulate of Tunis, that you should transmit all your accounts to that time to your Agent in the United States, with an authority to settle them on your behalf with the Treasury. It has been ascertained that the American Mediterranean passport has been forged in Spain, and possibly there may be copies of it in circulation. To guard against the embarrassing effects of such a circumstance and to obviate imperfections in the form of the old plate, a new one has been engraved, with sample & tops from which Mr. Lear is furnished in order to supply you. The new passport cannot go into effect until nineteen months after it is received on the Coast of Barbary. Mr. Lear will give you further information on the subject. The universal toleration in matters of Religion, established in most of our States, and the entire want of power respecting them in the General Government has as we understand, induced the Barbary powers to view us more favourably than other Christian Nations, who are exclusively so, and with whom these powers are in perpetual hostility, suspended only at times by temporary truces. It is recommended to you to avail us of this fact & opinion, as far as it can be used, to lessen the unequal condition of the intercourse between us. The enclosed Bond is required by law from our Consuls; you will therefore exicute and return it to this Department. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Cathcart to JM, 15 and 30 Mar. and 4 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:421–22, 463–65, 476).



   
   JM to Cathcart, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:494–95).



   
   Enclosure not found.


